Citation Nr: 1047966	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-22 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from September 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.                  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran is seeking nonservice-connected 
pension.  

Nonservice-connected pension benefits are payable to a Veteran 
who served for 90 days or more during a period of war, which is 
not in dispute here, and who is permanently and totally disabled 
due to nonservice-connected disabilities that are not the result 
of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 
2002).  If a Veteran's combined disability is less than 100 
percent, he or she must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has provided an analytical framework for application in pension 
cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  The holdings in these cases are to the 
combined effect that VA has a duty to insure: that an appropriate 
rating for each disability of record is assigned using the 
approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); that the "average person" and "unemployability" tests 
are both applied; and that if the benefit may not be awarded 
under the "average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement to 
non service- connected disability pension on an extraschedular 
basis.

The average person (or objective) test is rooted in 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total 
disability will be found to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, provided that the impairment is reasonably 
certain to continue throughout the life of the disabled person.

The unemployability (or subjective) test arises from 38 U.S.C.A. 
§ 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) (2010), 4.17 
and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render him 
or her incapable of substantially gainful employment.  If so, the 
Veteran again meets the requirements of the law for the benefit 
at issue.  To meet the percentage requirements of 38 C.F.R. § 
4.16, the Veteran must suffer from one disability ratable at 60 
percent or more, or two or more disabilities where one of the 
disabilities is ratable at 40 percent or more, and the combined 
rating of all disabilities is 70 percent or more.

If the Veteran does not meet either the "average person" or the 
"unemployability" tests, a determination is required as to 
whether the Veteran should be granted entitlement to nonservice-
connected disability pension on an extraschedular basis, pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that 
he or she is unemployable by virtue of age, occupational 
background or other related factors.

The Board has carefully reviewed the Veteran's claim of 
entitlement to nonservice-connected pension benefits, but finds 
that the record is not sufficiently developed to ensure an 
informed decision.  38 C.F.R. § 19.9 (2010).

In March 2009, the Veteran underwent VA psychiatric and general 
examinations that were pertinent to his claim.  In the VA 
psychiatric examination, he was diagnosed with depressive 
disorder, not otherwise specified (NOS).  The examiner opined 
that the Veteran's depressive disorder was not severe enough to 
interfere with occupation and social functioning.  In the VA 
general examination, the Veteran was diagnosed with degenerative 
joint disease and degenerative disc disease of the lumbosacral 
spine at L4-5, with stenosis and referred pain; cervical spine 
strain; benign prostatic hypertrophy (BPH); hepatitis C; 
tendonitis of the right shoulder; and mild residuals of a right 
foot injury.  However, the examiner did not address the pertinent 
question of whether the aforementioned disabiities precluded the 
Veteran from retaining substantially gainful employment.  The 
Board also notes that although the RO assigned a 30 percent 
rating for the Veteran's depressive disorder, the RO did not rate 
the aforementioned disabilities from the Veteran's VA general 
examination for the purposes of determining whether the Veteran 
meets the schedular criteria for granting nonservice-connected 
pension benefits.  Therefore, this case must be remanded for a 
new VA examination and readjudication of the case.  See Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992)(remanding for 
appropriate examinations because there was "no rating 
evaluation" for the Veteran's alleged disabilities).             

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and 
severity of his nonservice-connected 
disabilities, to specifically include 
degenerative joint disease and degenerative 
disc disease of the lumbosacral spine at L4-
5, with stenosis and referred pain; cervical 
spine strain; benign prostatic hypertrophy 
(BPH); hepatitis C; tendonitis of the right 
shoulder; and mild residuals of a right foot 
injury.  The entire claims file must be made 
available to the examiner, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  The examiner must elicit 
from the Veteran and record, for clinical 
purposes, a full work and educational 
history.  Any indicated tests and studies 
must be accomplished; and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide objective findings 
regarding the current level of impairment 
associated with each disability and express 
an opinion as to how each disability impacts, 
individually and in conjunction with his 
other disabilities, upon the Veteran's 
ability to pursue substantially gainful 
employment in view of all pathology, without 
regard to age.  

Following examination of the Veteran, the 
examiner must also render an opinion as to 
whether the Veteran is unemployable as a 
result of disabilities reasonably certain to 
continue throughout his life, or whether the 
Veteran has permanent disabilities which 
render it impossible for the average person 
to follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed must be included in the examination 
report.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  In doing so, the RO must assign a 
rating for each of the Veteran's 
disabilities.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


